Citation Nr: 1144058	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  09-49 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an initial, compensable rating for residuals of prostate cancer, prior to August 17, 2010.

2.  Entitlement to a rating in excess of 20 percent for residuals of prostate cancer from August 17, 2010.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO granted service connection for residuals of prostate cancer and assigned a 0 percent (noncompensable) rating, effective August 8, 2007.  In April 2009, the Veteran filed a notice of disagreement.  A statement of the case (SOC) was issued in October 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.

As reflected in an August 2010 Supplemental SOC (SSOC), the RO granted a 20 percent rating for residuals of prostate cancer, effective August 17, 2010 (the  date of VA examination).

Because the appeal involves disagreement with the initial rating assigned following the grant of service connection for residuals of prostate cancer, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, inasmuch as a higher rating is available for the Veteran's service-connected residuals of prostate cancer both before and after the August 2010 effective date of the 20 percent rating, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has recharacterized the appeal as encompassing claims for higher ratings at each stage, as reflected on the title page.  Id., AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim on appeal have been accomplished. 

2.  From the August 8, 2007, effective date of the grant of service connection through August 16, 2010, the Veteran's service-connected residuals of prostate cancer did not include complaints of either urinary frequency or voiding dysfunction.

3.  As of the date of an August 17, 2010, VA examination the Veteran's service-connected residuals of prostate cancer having included complaints of urinary frequency with daytime voiding intervals between one and two hours and awakening to void three to four times per night; daytime voiding interval less than one hour or awakening to void five or more times per night, or voiding dysfunction requiring the use of absorbent materials or an appliance has not been shown.

4.  At no point pertinent to the August 8, 2007, effective date of the grant of service connection has there been local reoccurrence or metastasis of the Veteran's prostate cancer, or evidence that the Veteran has suffered from renal dysfunction as a residual of his prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria for an initial, compensable rating for residuals of prostate cancer, prior to August 17, 2010, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4,31, 4.115a, 4.115b, Diagnostic Code 7528 (2011).

2.  The criteria for a rating in excess of 20 percent for residuals of prostate cancer, from August 17, 2010, are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7528 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. 
§ 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, an August 2007 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  

Post rating, the October 2009 SOC set forth the pertinent criteria for rating the disability; the timing and form of this notice suffices, in part, for Dingess/Hartman. Nonetheless, after issuance of above-described notice, and opportunity for the Veteran to respond, the August 2010 SSOC reflects readjudication of the claim.  .  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service and private treatment records, and the reports of February 2008 and August 2010 VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with either claim, prior to appellate consideration, is warranted.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claims herein decided.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in Fenderson, the Court noted an important distinction between a claim involving a veteran's disagreement with the initial rating assigned at the time service connection is awarded for a disability, and a claim for higher rating for already service-connected disability.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126.

In this appeal, because the RO has already assigned staged ratings for the Veteran's residuals of prostate cancer, the Board will consider the propriety of the assigned rating at each stage, as well as whether any further staged rating of the disability at issue, pursuant to Fenderson, is warranted.

Historically, the Veteran was granted service connection for residuals of prostate cancer in an April 2008 rating decision.  A 0 percent (noncompensable) rating was assigned, effective the August 8, 2007 date of claim.  As noted above, during the course of the Veteran's appeal, the RO assigned a 20 percent rating, effective the August 17, 2010, date of VA examination.

A 100 percent rating is assignable under Diagnostic Code 7528, for malignant neoplasms of the genitourinary system.  The note following this diagnostic code indicates that, following the cessation or surgery, chemotherapy, or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, then a veteran's cancer is rated based on residuals as voiding dysfunction or renal dysfunction, whichever is the predominant disability.  38 C.F.R. § 4.115b.

As indicated below, renal dysfunction has not been shown at any time pertinent to the current claim for increase. Voiding dysfunction is rated by the particular condition as urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence warrants a 60 percent rating when it requires the use of an appliance or the wearing of absorbent materials which must be changed more than 4 times per day.  If absorbent materials are required which must be changed 2 to 4 times per day, a 40 percent rating is warranted.  If absorbent materials are required which must be changed less than 2 times per day, a 20 percent rating is warranted.  Id. 

Daytime voiding interval less than one hour, or; awakening to void five or more times per night warrants a 40 percent rating.  Daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Daytime voiding interval between two and three hours, or; awakening to void two times per night warrants a 10 percent rating.  Id.  

The rating schedule authorizes the assignment of a 0 percent (noncompensable) rating in every instance in which the rating schedule does not provide for such a rating and the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.



Considering the pertinent evidence in light of the above, the Board finds that an initial, compensable rating for the Veteran's residuals of prostate cancer is not warranted at any time from the August 8, 2007, effective date of the award of service connection through August 16, 2010.  The Board also finds that a rating in excess of 20 percent for the Veteran's residuals of prostate cancer is not warranted at any time since August 17, 2010.

The pertinent medical evidence of record consists of private treatment records from Stonybrook University Hospital, Mather Hospital, and Dr. P. reflecting that the Veteran was initially diagnosed with prostate cancer in September 2005.  These records further indicate that in November 2005 he began hormone treatment, and then external radiation.  He then underwent seed implantation surgery in March 2006.  These records also reflect that the Veteran completed bracytherapy in March 2006.  

On VA examination in February 2008, the examiner noted the Veteran's pertinent history of external beam radiation and subsequent seed implantation in March 2006.  The Veteran denied any problems urinating.  He had no surgery on the urinary tract, no recurrent urinary tract infections, no renal colic or bladder stones, no acute nephritis, or hospitalizations for urinary tract disease in the past year.  He did not need to be catheterizes or dilated.  He did endorse difficulties with erection following the seed implantation.  He stated that his last prostate-specific antigen was about six months prior to examination and was .1.  After a physical examination, a diagnosis of prostate cancer was assigned.  

On VA examination in August 2010, it was noted that the Veteran now reported suffering from urinary issues.  He had no renal dysfunction and was not on dialysis.  He denied lethargy, weakness, anorexia, weight loss, or weight gain.  He denied urinary frequency during the day, but does report nocturia.  He indicated that he woke up three times during the night to urinate and that his voiding interval during the day was every two hours.  He denied hesitancy, dysuria, or urinary incontinence.  He had no history of nephritis, denied urinary tract infections, and had never been hospitalized for urinary tract disease.  He had no intermittent or continuous need for a catheter, and has had no dilations or drainage procedures.  It was noted that the condition had not affected his usual occupation or daily activities.  He also reported erectile dysfunction that started in 2005, around the time he was diagnosed with prostate cancer.

Physical examination revealed normal abdomen and genitalia with no masses.  Testicles were descended and nontender.  Epididymides were nontender.  There was no swelling.  The Veteran reported that his last PSA was normal (less than one) in April 2010.  A diagnosis of prostate cancer, status post hormone injections, external beam radiation and seed implantation was assigned.  The examiner noted that the Veteran now had the residuals of nocturia and erectile dysfunction.

The above-cited evidence does not support assignment of a compensable rating for residuals of prostate cancer at any point prior to August 17, 2010. The evidence pertinent to this time frame indicates that the Veteran had completed radiation treatment and seed implantation, and was in remission.  There was no recurrence of prostate cancer.  In addition, on VA examination in February 2008, the Veteran specifically denied urinary symptoms.  There was also no indication of renal dysfunction.   There was no indication of residual disability outside of erectile dysfunction.  Thus, the Board finds that there is no basis to assign a compensable rating for residuals of prostate cancer prior to August 17, 2010.

The August 17, 2010 VA examination report reflects that the Veteran then reported that he now suffered from urinary problems.  He indicated that he experienced nocturia three times per night, and that he voided during the day every two hours.  This is consistent with the assignment of a 20 percent rating  beginning the date of the examination.  See 38 C.F.R. § 4.115a.

However, the record does not support the assignment of a rating greater than 20 percent for residuals of prostate cancer since August 17, 2010.  In this regard, none of the evidence suggests that the Veteran experiences urinary frequency with a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  In addition, there is no indication he experiences voiding dysfunction requiring him to wear absorbent materials, or that he must use an appliance for continual urine leakage, post surgical urinary diversion, urinary incontinence, or stress incontinence.  Thus, the Board finds that the Veteran's symptoms more nearly approximate the criteria for the currently assigned 20 percent rating for this period.

The Board notes that to the extent the Veteran has suffered from erectile dysfunction as residual of his prostate cancer both prior to and since August 17, 2010, service connection has been awarded for this disability, and he receives special monthly compensation for anatomical loss of a creative organ.

The Board has also considered the Veteran's contention to the effect that he should be entitled to a total 100 percent disability rating for prostate cancer until the date of remission for his cancer.  However, the record reflects that that the Veteran's prostate cancer was in remission and treatment had ceased for over a year before the August 2007 effective date of the grant of service connection.  As indicated above, the Veteran underwent treatment beginning in 2005 and complete bracytherapy and seed implantation in March 2006.  As there has been no local reoccurrence or metastasis since August 2007, and thus, the Veteran's cancer may be rated only based upon its residuals.

The Board has also considered the applicability of other diagnostic criteria for evaluating the Veteran's prostate cancer residuals at issue; however, the Board finds no criteria that would allow for any rating higher that that already assigned.  In this regard, renal dysfunction is not shown, nor is urinary retention requiring catheterization or recurrent symptomatic urinary tract infection requiring drainage/frequent hospitalization, and/or requiring intensive management.  As such, no higher rating is warranted pursuant the criteria set forth in 38 C.F.R. § 4.115a.

For all the foregoing reasons, the Board finds that there is no basis for further staged rating of the disability under consideration, pursuant to Fenderson (cited above); and that the claims for higher ratings for residuals of prostate cancer both prior to and from August 17, 2010, must be denied.  In reaching the conclusion to deny a higher rating at each stage, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of any higher rating for the disability at any time pertinent to this appeal, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



ORDER

An initial, compensable rating for residuals of prostate cancer, prior to August 17, 2010, is denied.

A rating in excess of 20 percent for residuals of prostate cancer, from August 17, 2010, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


